Citation Nr: 0936568	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include eczema.  

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from June 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2005 and June 2007, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied service connection 
for eczema (claimed as a bilateral hand rash) and denied a 
rating in excess of 30 percent for PTSD, respectively.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  Subsequent to the 
hearing, additional medical evidence in the form of VA 
medical records were added to the file, accompanied by an 
appropriate waiver of initial consideration of the evidence 
by the RO in accordance with 38 C.F.R. § 20.1304.  

The issue of service connection for a skin disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

For the period considered in the appeal, the Veteran's PTSD 
is shown to be productive of a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms; his 
disability picture is without evidence of occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, and difficulty 
in establishing and maintaining effective work relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with pre-adjudication notice by 
letter dated in April 2007, and post adjudication notice by 
letters dated in September 2007 and May 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
indicating that to substantiate an increased rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life," that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life," 
and that the notice must also provide examples of the types 
of medical and lay evidence that may be obtained or 
submitted.  The May 2008 notice specified the current 
diagnostic code for which the Veteran's PTSD is rated under 
and the criteria for a higher rating under this code.  In any 
case, that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed the Court's decision in 
Vazquez-Flores, specifically the holdings that VCAA notice 
had to include information about the diagnostic code under 
which a decision could be rated and notice about the impact 
of the disability on the Veteran's daily life.  Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

It is observed that the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 556 U.S. __, 
129 S. Ct. 1696 (April 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, afforded him the opportunity to give 
testimony before the undersigned Veterans Law Judge, and 
afforded him a medical examination and opinion in May 2007 as 
to the severity of his PTSD.  There is no evidence in the 
record dated subsequent to the VA examination that shows a 
material change in the disability to warrant a reexamination.  
38 C.F.R. § 3.327(a).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 30 percent for 
PTSD.  At his July 2009 hearing, he testified that he took 
medication for his depression, had sleeping problems, was 
irritable and easily provoked, sometimes went two or three 
days without maintaining his personal appearance, and mostly 
wanted to stay at home.  He also testified that he was fired 
from his job in 2002 and essentially took retirement from 
that time.  

The RO originally granted service connection for PTSD in June 
2005 assigning a 30 percent rating with an effective date of 
November 8, 2004.  The Veteran did not appeal this decision, 
and in April 2007 he submitted a claim for an increased 
rating for his PTSD.  The Veteran's PTSD is currently rated 
under 38 C.F.R. § 4.130, DC 9411.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the general rating formula for mental disorders, a 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  A GAF score of 61 to 70 denotes 
mild symptoms or some difficulty in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).  

VA treatment records dated in February 2005 show that the 
Veteran was alert and oriented times four.  He had fair 
personal hygiene and grooming.  His attitude was cooperative 
and he maintained good eye contact.  His speech was normal in 
rate, volume, and tone.  His mood was nervous and his affect 
was congruent.  Psychomotor activity was normal.  Thought 
process was logical and goal directed.  Thought content was 
non-delusional.  He denied any suicidal or homicidal 
ideations.  Memory was grossly intact in all spheres.  There 
was fair insight and judgment.  He had good impulse control 
during the interview.  The assigned GAF score was 70.  The 
findings in October 2005 were similar to those of February 
2005, but his mood was noted as euthymic.  The findings in 
January 2006 were also consistent with the earlier findings, 
and the GAF was 65.  

VA treatment records dated in July 2006 note that the Veteran 
had been doing well and that the intensity and frequency of 
his nightmares had been helped by current medications.  He 
denied any significant sleep disturbances, but reported 
occasional awakenings.  There were no affective, perceptual, 
or cognitive disturbances reported.  The assessment was PTSD, 
chronic, and the assigned GAF score was 60.  In October 2006, 
the mood showed increased depression and anxiety due to his 
unemployment status; GAF was 60.  In February 2007, symptoms 
appeared to be improved; GAF was 60-65.  

A VA examination was conducted in May 2007.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported that his depression was better, but that he was 
still not able to be around people due to his anxiety, 
paranoia, and irritability.  He reported getting along with 
his wife, but getting "ill" with her from time to time.  A 
psychiatric examination revealed that his general appearance 
was clean, his speech was unremarkable, his attitude toward 
the examiner was cooperative, his affect was constricted and 
his mood anxious, his orientation was intact to person, time, 
and place, and his thought process was unremarkable.  His 
thought content was characterized as paranoid ideation, and 
in terms of his judgment he understood the outcome of his 
behavior.  It was noted that the Veteran had sleep impairment 
and was drowsy and irritable.  He had problems with anger and 
irritability (he reported getting verbally aggressive, and 
breaking and throwing things).  He did not interpret proverbs 
appropriately.  He did not have obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
He had poor impulse control and episodes of violence (he had 
reportedly hit his boss and was charged with assault).  He 
was able to maintain minimal personal hygiene.  He had 
moderate problems with shopping, engaging in sports or 
exercise and other recreational actives.  He had slight 
problems with traveling and driving.  His remote memory was 
normal and his recent and immediate memory was moderately 
impaired.  He had recurrent and intrusive distressing 
recollections of the event, made efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, and 
had markedly diminished interest in significant activities.  
He had restricted range of affect, difficulty falling asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  It was 
noted that the Veteran retired in April 2003 due to a mental 
problem, and that he could not handle the stress at work (as 
a truck driver).  The diagnosis was PTSD, chronic, and the 
assigned GAF score was 58.   

An October 2007 VA treatment record notes that the Veteran 
had nightmares and flashbacks occasionally.  The assessment 
was PTSD, and the GAF score was 65.  

VA treatment records dated in January 2008 note that the 
Veteran continued to have problems with sleep and reports 
nightmares and flashbacks.  There were no other complaints.  
A mental status examination revealed that he was dressed and 
groomed appropriately, that he had normal speech, and that 
his mood was okay.  His affect was congruent, and his thought 
process was logical.  He denied any suicidal or homicidal 
ideation.  His memory was intact with no cognitive deficits.  
His insight and judgment were intact.  The assessment was 
PTSD.  

VA treatment records dated in May 2008 note that the Veteran 
continued to have nightmares, that he was calm and 
cooperative during the interview, was alert and oriented to 
person, place, and time, and had a logical thought process.  
His mood was pretty good and his affect was appropriate.  He 
denied any social or homicidal ideations and auditory or 
visual hallucinations.  His insight and judgment were fair.  
The assessment was PTSD, chronic.  

VA treatment records dated in August 2008 note that the 
Veteran had been feeling depressed for the past two months 
and had been having nightmares of Vietnam.  A mental status 
examination revealed that he had good personal hygiene and 
grooming and had good eye contact.  There was no evidence of 
psychomotor disturbances, or abnormal movements or apraxia.  
He had a cooperative attitude and was alert and oriented to 
time, place, and person.  His thoughts were organized and 
goal directed.  He denied social or homicidal ideation.  His 
mood was pretty good and his affect was appropriate and 
smiling.  There were no hallucinations or delusions.  His 
speech was normal in rate, rhythm, and content.  His 
concentration, judgment, insight, impulse control, and 
reliability were good.  There were no suicidal or homicidal 
thoughts.  The assessment was PTSD, chronic, and the assigned 
GAF score was 60.  VA treatment records dated in December 
2008 were fairly consistent with those of August 2008, 
including a GAF score of 60.  

VA treatment records dated in March 2009 note that the 
Veteran's chief complaint was trouble sleeping.  A mental 
status examination revealed that he had fair grooming and 
hygiene, was dressed appropriately, and had no psychomotor 
agitation.  His eye contact was good, and he was calm and 
cooperative.  His speech was normal.  He denied auditory and 
visual hallucinations.  His mood was noted to be 
"depressed" and his affect was noted as mood incongruent, 
appropriate, and euthymic.  His thought process was linear, 
logical, and organized.  He was oriented to person, place, 
and time.  His memory had no gross abnormalities.  His 
impulse control was appropriate.  His insight was fair and 
judgment was good.  The diagnosis was PTSD, chronic, and the 
assigned GAF score was 60-65, mild-moderate symptoms.  

VA treatment records in May 2009 note that the Veteran 
reported some occasional sleeping problems.  The diagnosis 
was PTSD, chronic, and the assigned GAF score was 60-65, 
mild-moderate symptoms.  

After careful consideration, the Board finds that the records 
reflect that the Veteran's symptoms of posttraumatic stress 
disorder are not so severe as to affect his everyday life and 
his ability to function to a degree that more nearly 
approximates the schedular criteria for a 50 percent rating.  

The medical evidence does not consistently demonstrate such 
findings as flattened affect; circumstantial, circumlocutory, 
or stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking, which would be 
indicative of occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 
9411.  Although disturbances of mood, some impairment of 
recent and immediate memory, impulse control problems, fair 
judgment, and some difficulty in establishing and maintaining 
effective social relationships were noted, albeit not 
necessarily in a consistent pattern, these factors alone, 
without other symptoms of the severity prescribed for a 50 
percent rating, the Veteran's PTSD symptoms more nearly 
approximate a 30 percent rating.  

Furthermore, while an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned (38 C.F.R. § 4.126), it is 
notable that for the period considered in this appeal the 
Veteran's GAF scores ranged between 58 and 70, which 
represents no worse than moderate symptoms.  Even when the 
Veteran reported to the VA examiner that he was unable to 
handle stress at work and thus retired, he was still assessed 
with a GAF score of 58, which is reflective of a condition 
marked by conflicts with co-workers, for example, rather than 
by an inability to keep a job (for which a GAF score of 50 or 
lower would be assigned).  In the view of the Board, such a 
characterization of the condition is consistent with the 
assignment of a 30 percent rating and no higher.  

In short, the Veteran's symptoms are more characteristic of a 
disability picture that is contemplated by a 30 percent 
rating than that contemplated by a 50 percent rating under DC 
9411.  A majority of the type of criteria contemplated for a 
50 percent rating under DC 9411 have not been demonstrated.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 30 percent.  Thus, staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

For these reasons, the preponderance of the evidence is 
against a rating higher than 30 percent for posttraumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated reports to VA 
examiners and his hearing testimony, indicating any marked 
interference with employment as a result of his PTSD 
disability.  Furthermore, the Court in Thun v. Peake, 22 Vet. 
App. 111 (2008), held that if the claimant's disability 
picture is contemplated by the rating schedule, then the 
assigned schedular evaluation is adequate, and no referral 
for extraschedular consideration is required.  The effects 
and symptoms of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  


ORDER

An evaluation in excess of 30 percent for posttraumatic 
stress disorder is denied.  


REMAND

The Veteran seeks service connection a skin disability, to 
include eczema.  At his July 2009 hearing, the Veteran 
testified that during service his hands would burst open in 
the middle and itch real bad, and that following service he 
went to a physician who gave him cream to put on his hands, 
but never said he knew what it was.  He also testified that 
during service mostly his hands and feet were affected, but 
that he had white warts on his neck since he had them on his 
hands and feet.  

Medical evidence of record indicates that the Veteran has a 
current skin disability.  VA treatment records dated in 
October and November 2004, note a diagnosis of eczema of the 
hands.  Private records dated in June 2006 note an impression 
of hand dermatitis, with possibly a component of contact 
dermatitis causing hyperkeratotic dermatitis on the hands.  
VA treatment records dated in August 2006 note lesions around 
the ankles and feet and open comedomes on the back; the 
diagnoses were stucco keratosis, acne, and epidermoid cyst.  
VA treatment records dated in September 2007 show a diagnosis 
of questionable psoriasis and vitiligo (of the upper chest).  
VA treatment records dated in October and December 2007 note 
assessments of vitiligo (of the chest, upper back, shoulders) 
and hand eczema.  VA treatment records dated in July 2008 
note assessments of extensive post inflammatory 
hypopigmentation (of the chest, upper back, shoulders, and 
neck), sebhorreic dermatitis causing a significant amount of 
the hypopigmentation, and hand dermatitis.   

Service treatment records show that the Veteran was treated 
in June 1968 and October 1968 for a rash, located between his 
legs and on his penis and thighs.  On a May 1969 separation 
examination, a physician indicated that the Veteran had 
symptomatic athlete's foot and a rash involving his groin and 
scrotum; clinical evaluation revealed tinea "crus" and 
tinea pedis.

The record contains competent medical evidence of a current 
skin disability to include eczema, diagnosis of and treatment 
for a skin condition during service including both tinea 
cruris and pedis and an unspecified "rash," and lay 
testimony appearing to indicate that his skin symptoms have 
continued since service.  However, there is insufficient 
medical evidence for the Board to decide the Veteran's claim 
and a VA medical examination must be provided to determine 
the nature and etiology of the Veteran's current skin 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin disability, 
to include eczema.  The claim folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should provide 
a diagnosis for any and all current skin 
disabilities.  As to any skin disability 
identified, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not related to the 
Veteran's period of service, to include 
the skin conditions documented during 
service.  A complete rationale must be 
provided for all opinions. 

2.  Thereafter, readjudicate the claim of 
service connection.  If the claim remains 
denied, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


